12/17/2021



                                                                            Case Number: DA 21-0470




             IN THE SUPREME COURT OF THE STATE OF MONTANA
                         Supreme Court No. DA 21-0470


WILLIAM D. PRATT, individually and as
Managing Member of PRATT RANCH, LLC,
a Montana Limited Liability Company and
as Member of the PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited
Liability Company,
                   Plaintiff and Appellee,
v
THOMAS A. PRATT, individually and as
a Member of PRATT RANCH, LLC,
a Montana Limited Liability Company and
as Member of the PRATT COMMERCIAL
PROPERTY, LLC, a Montana Limited
Liability Company,
                   Defendant and Appellant.




    ORDER GRANTING UNOPPOSED MOTION FOR RELIEF FROM ORDER
               DENYING STAY UNDER M.R.APP.P. 22(2)
________________________________________________________________________
                                     ______
      Upon review of Defendant/Appellant’s Unopposed Motion for Relief from Order

Denying Stay Under M.R.App.P. 22(2) and there being no objection, the

Defendant/Appellant’s Motion and Stipulation ARE HEREBY GRANTED.

       The Court specifically finds as follows:




Order Granting Unopposed Motion for Relief from Order
Denying Stay Under M.R.App.P. 22(2)                                        Page 1
       1. The requirement of a supersedeas bond pending appeal IS HEREBY

           WAVIED.

       2. Defendant/Appellant shall deposit Four Hundred Thousand and 00/100 Dollars

           ($400,000) with the Yellowstone County Clerk of District Court as a condition

           of the stay.

       3. The funds held in the Special Master’s trust account shall not be distributed

           pending the appeal. The current balance in the Special Master’s trust account

           is $533,577.92.

       DATED this ___ day of _____________, 2021.




                                             _______________________________
                                             Montana Supreme Court Justice

Cc:    Erika Peterman
       Kristin Omvig




Order Granting Unopposed Motion for Relief from Order                        Electronically signed by:
Denying Stay Under M.R.App.P. 22(2)                                                      Page 2
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 17 2021